JOURNAL ENTRY AND OPINION
Robert J. Edel requests that this court to compel the respondent judge to dispose of his three requests for jail-time credit in State v. Edel, Cuyahoga County Court of Common Pleas Case No. CR-391703, filed in January, April, and July of 2001.
The judge filed a motion for summary judgment and attached a copy of a journal entry, received for filing by the clerk on September 24, 2001, in which she granted Edel ninety-three days jail-time credit. Because Edel has not opposed the motion, this action in mandamus is, therefore, moot.
The motion for summary judgment is granted. Edel to pay costs.
Writ denied.
KENNETH A. ROCCO, P.J., and JAMES J. SWEENEY, J., CONCUR.